Case 0:20-cv-61611-RS Document 1 Entered on FLSD Docket 08/09/2020 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                                CASE NO.:
 Jolanta Saris Szyfter

        Plaintiff,

 vs.                                                            INJUNCTIVE RELIEF SOUGHT


Atlantic Coast Enterprises, LLC d/b/a Ace Lube Centers, LLC

        Defendant.
                                                /

                                          COMPLAINT

        Plaintiff, JOLANTA SARIS SZYFTER (“Plaintiff”), by and through the undersigned

 counsel, hereby files this Complaint and sues Atlantic Coast Enterprises LLC d/b/s Ace Lube

 Centers LLC., (referred to as “Defendant”) a for profit company, for declaratory and injunctive

 relief, attorneys’ fees, expenses and costs (including, but not limited to, court costs and expert fees)

 pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”)

 and alleges as follows:

                                   JURISDICTION AND VENUE

        1.      This Court is vested with original jurisdiction over this action pursuant to 28

 U.S.C. §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

 Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

 2010 ADA Standards.

        2.      Venue is proper in this Court, Fort Lauderdale Division, pursuant to 28 U.S.C. §

 1391(B) and Internal Operating Procedures for the United States District Court for the Southern
Case 0:20-cv-61611-RS Document 1 Entered on FLSD Docket 08/09/2020 Page 2 of 11




  District of Florida in that all events giving rise to the lawsuit occurred in Broward County, Florida.

                                         PARTIES

          3.      Plaintiff, JOLANTA SARIS SZYFTER is sui juris and is a resident of the State

  of Florida residing in Broward County, Florida.

          4.      Upon information and belief, Defendant is the lessee, operator, owner and lessor

  of the Real Property, which is subject to this suit, and is located at 2411 Stirling Road, Fort

  Lauderdale, FL 33312 (“Premises”), and is the owner of the improvements where the Premises

  is located.

          5.      Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

         6.       Plaintiff is an individual with severe cardio vascular conditions, uncontrolled

 diabetes with neuropathy, osteoarthritis to bilateral knees with surgical correction on the right

 knee, pustular psoriases, history of diabetic ulcers bilateral feet and reflex sympathetic dystrophy

 on her right leg. The above listed disability and symptoms cause sudden onsets of severe pain

 and substantially limit Plaintiff’s major life activities of walking. At the time of Plaintiff’s visit

 to the Premises on or about July 24, 2020, (and prior to instituting this action), Plaintiff suffered

 from a “qualified disability” under the ADA, and required the use of fully accessible restrooms,

 fully accessible parking spaces and fully accessible paths of travel throughout the facility.

 Plaintiff personally visited the Premises, but was denied full and equal access and full and

 equal enjoyment of the facilities and amenities within the Premises, even though she would be

 classified as a “bona fide patron”.

          7.      Plaintiff, in her individual capacity, will absolutely return to the Premises and

  avail herself of the services offered when Defendant modifies the Premises or modifies the




                                                    2
Case 0:20-cv-61611-RS Document 1 Entered on FLSD Docket 08/09/2020 Page 3 of 11



  policies and practices to accommodate individuals who have physical disabilities.

          8.      Plaintiff is continuously aware of the violations at Defendant's Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

          9.      Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant's discrimination until Defendant is compelled to comply with the

  requirements of the ADA.

          10.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant's discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are

  taken at the Premises to eliminate the discrimination against persons with physical disabilities.

          11.     Completely independent of the personal desire to have access to this place of

  public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

  purpose of discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin

  such discrimination; and subsequently returns to Premises to verify its compliance or non-

  compliance with the ADA and to otherwise use the public accommodation as members of the

  able-bodied community are able to do. Independent of other subsequent visits, Plaintiff also

  intends to visit the Premises regularly to verify its compliance or non-compliance with the ADA,




                                                    3
Case 0:20-cv-61611-RS Document 1 Entered on FLSD Docket 08/09/2020 Page 4 of 11



  and its maintenance of the accessible features of Premises. In this instance, Plaintiff, in

  Plaintiff’s individual capacity and as a “tester”, visited Premises, encountered barriers to access

  at Premises, and engaged and tested those barriers, suffered legal harm and legal injury, and will

  continue to suffer such harm and injury as a result of the illegal barriers to access and the ADA

  violations set forth herein. It is Plaintiff’s belief that said violations will not be corrected without

  Court intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

          12.      Plaintiff, in her capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed

  in accordance with the requirements of the ADA.

                  VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

          13.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 12

  above as if fully stated herein.

          14.      On July 26, 1990, Congress enacted the Americans With Disabilities Act

  (“ADA”), 42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5)

  years from enactment of the statute to implement its requirements. The effective date of Title III

  of the ADA was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer

  employees and gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. §

  36.508(a).

          15.      Congress found, among other things, that:

                a. some 43,000,000 Americans have one or more physical or mental disabilities,

                   and this number shall increase as the population continues to grow older;

                b. historically, society has tended to isolate and segregate individuals with




                                                     4
Case 0:20-cv-61611-RS Document 1 Entered on FLSD Docket 08/09/2020 Page 5 of 11



                 disabilities and, despite some improvements, such forms of discrimination

                 against disabled individuals continue to be a pervasive social problem, requiring

                 serious attention;

             c. discrimination against disabled individuals persists in such critical areas as

                 employment, housing, public accommodations, transportation, communication,

                 recreation, institutionalization, health services, voting and access to public

                 services and public facilities;

             d. individuals with disabilities continually suffer forms of discrimination, including

                 outright intentional exclusion, the discriminatory effects of architectural,

                 transportation, and communication barriers, failure to make modifications to

                 existing facilities and practices. Exclusionary qualification standards and criteria,

                 segregation, and regulation to lesser services, programs, benefits, or other

                 opportunities; and,

             e. the continuing existence of unfair and unnecessary discrimination and prejudice

                 denies people with disabilities the opportunity to compete on an equal basis and

                 to pursue those opportunities for which our country is justifiably famous, and

                 accosts the United States billions of dollars in unnecessary expenses resulting

                 from dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

          Congress explicitly stated that the purpose of the ADA was to:

             f. provide a clear and comprehensive national mandate for elimination of

                 discrimination against individuals with disabilities;

             g. provide clear, strong, consistent, enforceable standards addressing discrimination




                                                   5
Case 0:20-cv-61611-RS Document 1 Entered on FLSD Docket 08/09/2020 Page 6 of 11



                   against individuals with disabilities; and

                h. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

          17.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA

  Standards, Defendant’s Premises is a place of public accommodation covered by the ADA by the

  fact it provides services to the general public and must be in compliance therewith.

          18.      Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          19.      Plaintiff has visited Premises, and has been denied full and safe equal access to

  the facilities and therefore suffered an injury in fact.

          20.      Plaintiff would like to return and enjoy the goods and/or services at Premises on

  a spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to its

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          21.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

  Department of Justice, Officer of the Attorney General promulgated Federal Regulations to

  implement the requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA




                                                    6
Case 0:20-cv-61611-RS Document 1 Entered on FLSD Docket 08/09/2020 Page 7 of 11



  Standards ADA Accessibility guidelines (hereinafter referred to as “ADA Standards”), 28

  C.F.R. § 36, under which said Department may obtain civil penalties of up to $55,000.00 for the

  first violation and $110,000.00 for and subsequent violation.

        22.         Based on a preliminary inspection of the Premises, Defendants are in violation of

 42 USC § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

 discriminating against Plaintiff as a result of but not limited to, inter alia, the following specific

 violations:

        Parking Facility

        a. The customer parking facility in front and alongside the Premises does not provide

               compliant accessible parking space. 2010 ADA Standards 502.1

        b. The parking facility does not have the minimum number of accessible parking spaces

               required 2010 ADA Standards 208.1

        c. The parking facility has over six (6) parking spaces and zero (0) accessible parking

               spaces. One (1) accessible parking space with adjacent access aisle is required. 2010

               ADA Standards 208.2

        d. The parking facility does not provide compliant directional and informational single to

               a compliant accessible parking space. 2010 ADA Standards 216.5

        e. There is no compliant access aisle attached to an accessible route serving any existing

               parking space which would allow safe entrance or exit of vehicle for accessible persons

               requiring mobility devices. 2010 ADA Standards 502.2

        f. There is currently no existing accessible route to help persons with disability safely

               maneuver through the parking facilities. Accessible routes must connect parking spaces

               to accessible entrances. In parking facilities where the accessible vehicular traffic lanes,




                                                      7
Case 0:20-cv-61611-RS Document 1 Entered on FLSD Docket 08/09/2020 Page 8 of 11



          marked crossings enhance pedestrian safety, particularly for people using wheelchairs

          and other mobile aids. 2010 ADA Standards 206.2.2

       g. Existing facility does not provide a compliant accessible route to the main entrance

          from any site arrival site. There is currently no existing accessible route to help persons

          with disabilities enter the facility or safely maneuver through the parking area. At least

          one accessible route must be provided within the site from accessible parking spaces

          and accessible passenger loading zones; public streets and sidewalks; and public

          transportation stops to the accessible building or facility entrance they serve. 2010

          ADA Standards 206.2.1

       h. The facility does not provide compliant directional and informational signage to an

          accessible route which would lead to an accessible entrance. 2010 ADA Standards

          206.6

       Restroom

       i. Failure to provide the water closet seat at the correct height above the finished floor.

          2010 ADA Standards 604.4

       j. Failure to provide hand towel dispenser at the correct height above an obstruction from

          the finished floor. 2010 ADA Standards 308.2

       k. Failure to provide a coat hook at the correct height above the finished floor. 2010 ADA

          Standards 603.4

       l. Providing a gate or door with a continuous opening pressure greater than 5 lbs.

          exceeding the limits for a person with a disability. 2010 ADA Standards 606.4.




                                                8
Case 0:20-cv-61611-RS Document 1 Entered on FLSD Docket 08/09/2020 Page 9 of 11



         23.     To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

  the specific violations set forth in paragraph 22 herein.

         24.     Although Defendant is charged with having knowledge of the violations,

  Defendant may not have actual knowledge of said violations until this Complaint makes

  Defendant aware of same.

         25.     To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

         26.     As the owner, lessor, lessee or operator of the Premises, Defendants are required

  to comply with the ADA. To the extent the Premises, or portions thereof, existed and were

  occupied prior to January 26, 1992, the owner, lessor, lessee or operator has been under a

  continuing obligation to remove architectural barriers at the Premises where removal was readily

  achievable, as required by 28 C.F.R. §36.402.

         27.     To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an

  obligation to design and construct such Premises such that it is readily accessible to and usable

  by individuals with disabilities, as required by 28 C.F.R. §36.401.

         28.     Plaintiff has retained the undersigned counsel for the filing and prosecution of

  this action. Plaintiff is entitled to have her reasonable attorneys’ fees, costs and expenses paid

  by Defendant, pursuant to 42 U.S.C. § 12205.

         29.     All of the above violations are readily achievable to modify in order to bring

  Premises or the Facility/Property into compliance with the ADA.

         30.     In instance(s) where the 2010 ADA Standard does not apply, the 1991 ADA




                                                   9
Case 0:20-cv-61611-RS Document 1 Entered on FLSD Docket 08/09/2020 Page 10 of 11



  Standard applies and all of the violations listed in paragraph 22 herein can be applied to the 1991

  ADA Standards.

         31.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including an order to alter the Premises to make them readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Premises until the requisite modifications are completed.



         WHEREFORE, Plaintiff demands judgment against Defendants and requests the

  following injunctive and declaratory relief:



               1. That this Court declares that Premises owned, operated and/or controlled by

                  Defendants are in violation of the ADA;

               2. That this Court enter an Order requiring Defendants to alter their facilities to

                  make them accessible to and usable by individuals with disabilities to the full

                  extent required by Title III of the ADA;

               3. That this Court enter an Order directing the Defendants to evaluate and neutralize

                  their policies, practices and procedures toward persons with disabilities, for such

                  reasonable time so as to allow the Defendants to undertake and complete

                  corrective procedures to Premises;

               4. That this Court award reasonable attorney’s fees, all costs (including, but not

                  limited to the court costs and expert fees) and other expenses of suit to the

                  Plaintiff; and,

               5. That this Court award such other and further relief as it may deem necessary, just




                                                  10
Case 0:20-cv-61611-RS Document 1 Entered on FLSD Docket 08/09/2020 Page 11 of 11



                 and proper.




  Dated: August 9, 2020                     Respectfully Submitted,



                                            /s/ Joshua D. Farkas.
                                            Joshua D. Farkas
                                            Florida Bar No.: 1010959
                                            Farkas Law PLLC.
                                            1001 N. Federal Hwy, suite 101
                                            Hallandale, Florida 33009
                                            Phone: 828-514-0846
                                            E-Mail: JoshuaFarkasEsq@gmail.com




                                       11
